Citation Nr: 1039867	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  10-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to an initial compensable disability rating for a 
skin disability.  

2.  Whether a higher rating is warranted for the service-
connected skin disability, including for related scars.


REPRESENTATION

Appellant represented by:	Lawrence Scott Kibler, Attorney 
at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from June 1961 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
This decision granted service connection for dermatitis venenata 
and assigned a noncompensable disability rating, effective as of 
March 19, 2009.  

The issue of entitlement to an initial disability rating in 
excess of 10 percent for a skin disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected skin disability more nearly 
approximates affecting between 5 and 15 percent of the Veteran's 
total body area.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an initial 
disability rating of 10 percent for a skin disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.118, Diagnostic Code 7806 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As to VA's 
duty to assist, VA has associated with the claims folder the 
Veteran's service treatment records and VA outpatient treatment 
records.  In addition, the Veteran was afforded a formal VA 
examination in June 2009.  Neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  Furthermore, the Board is granting the 
benefit sought on appeal.  Therefore, no further discussion of 
the duty to notify and assist is necessary.  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of a 
"staged rating" is required.  

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy is required during the past 12-month period, is rated 
noncompensably (0 percent) disabling.  Dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period, is rated 10 percent disabling.  Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas, or, systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  38 C.F.R. § 4.118.  

Facts and Analysis

The Veteran contends that he is entitled to an initial 
compensable disability rating for his service-connected 
dermatitis venenata.  Specifically, the Veteran has argued that 
his disorder affects more than 5 percent of his total body.  Upon 
review of the evidence of record, the Board finds that the 
evidence is at least in equipoise.  As such, affording the 
Veteran the full benefit of the doubt, the Board finds that an 
initial disability rating of 10 percent for the Veteran's skin 
disability is warranted.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For historical purposes, the Veteran filed a claim of entitlement 
to service connection for a skin disability in March 2009 and he 
was granted service connection for dermatitis venenata in a June 
2009 rating decision.  A noncompensable disability rating was 
assigned under Diagnostic Code 7806, effective as of March 19, 
2009.  The Veteran submitted a timely notice of disagreement in 
June 2009 and he appealed this decision to the Board in January 
2010.  

The Veteran was afforded a VA skin examination in June 2009.  
During the examination, the Veteran reported that his last 
appointment with a dermatologist was approximately 40 years 
earlier.  The Veteran reported having skin problems with itching 
all of the time involving his whole body.  Examination revealed a 
scabbed and circular spot on the right forearm, another scabbed 
and circular spot on the right forearm, a reddish circular spot 
on the right forearm and another scabbed spot on the right 
forearm.  It was noted that all of these spots were less than 1 
inch round.  On the left forearm, there were at least 10 circular 
spots that were scabbed in appearance and the left upper arm had 
7 spots of similar appearance.  All spots were less than 1 cm 
round.  There was also a small spot of dry skin on the right 
bicep.  The right shoulder and clavicular area had 8 spots that 
were scabbed and less than 1 cm round and the left shoulder had 3 
round and scabbed spots that were less than 1 cm round.  There 
were also 2 scabbed spots in the left upper thoracic area that 
were less than 1 cm round and there were multiple discreet tiny 
red spots that were not raised or indurated on the right and left 
anterior chest.  

There was also one circular red spot on the right calf that was 2 
inches round and not scabbed.  There were 4 discreet spots on the 
left calf that were scabbed and one spot on the left anterior 
thigh that was scabbed.  These spots were all less than 1 cm 
round.  There were 2 rounds spots of redness at the top of each 
posterior thoracic aspect.  These spots were not scabbed and they 
were 4 inches round.  Finally, there were 4 spots on the volar 
surface of the left hand that were scabbed.  There was no rash on 
the face or neck and the Veteran had a full head of hair.  

The Veteran reported that these spots caused him to scratch the 
skin frequently.  He reported using multiple over the counter 
lotions in the past, but that he was not presently using any as 
none of these were effective.  The Veteran also stated that he 
was not applying any lotion to the skin except for sun block.  He 
reported taking omega 3, vitamin B, and vitamin E on a daily 
basis.  The Veteran denied using any steroid medications.  The 
examiner noted that none of these spots were painful, raised or 
indurated.  The examiner concluded that the spots affected less 
than 5 percent of exposed areas (head, face, neck and hands) and 
less than 5 percent of total body area.  The examiner diagnosed 
the Veteran with dermatitis venenata, pruritis, multiple scabbed 
areas of the upper extremities, lower extremities, chest and 
back, and a few erythmeic lesions that were not scabbed on the 
upper back and right calf.  

The record also contains subsequent VA outpatient treatment 
records.  According to a July 2010 record, the Veteran suffered 
from dermatitis that covered 15 percent of his total body area.  
An August 2010 record also notes that the Veteran had multiple 
areas of whitish flat scars on his arms and legs and reddish 
papules on his torso, arms and legs.  

Finally, the Veteran has provided testimony throughout the claims 
period suggesting that his skin disability affects more than 5 
percent of his total body area.  According to the Veteran's 
January 2010 appeal to the Board, the fact that so many different 
parts of his body were affected by the skin disability 
demonstrated that it affected more than 5 percent of total body 
area.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  Therefore, the Veteran's testimony regarding the 
amount of his body affected by his skin disability is competent 
evidence.  

Based on the above evidence, the Board concludes that the Veteran 
is entitled to an initial disability rating of 10 percent for his 
service-connected dermatitis venenata.  As already noted, a 10 
percent disability rating is warranted under Diagnostic Code 7806 
when there is evidence of dermatitis or eczema that involves at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118. 

According to a July 2010 VA outpatient treatment record, the 
Veteran's rash covered 15 percent of his total body area.  The 
Board recognizes that the June 2009 VA examination revealed 
coverage of less than 5 percent of total body area or exposed 
areas.  However, the Veteran has consistently argued that this 
finding was in error.  Medical evidence from approximately one 
year later in July 2010 suggests that the Veteran's skin 
disability has been capable of affecting more than 5 percent of 
his total body area.  Therefore, affording the Veteran the full 
benefit of the doubt, the Board finds that he is entitled to an 
initial disability rating of 10 percent for his service-connected 
skin disability.  


ORDER

Entitlement to an initial disability rating of 10 percent for a 
service-connected skin disability is granted.  


REMAND

While the Board has partially granted the Veteran's claim, 
further remand is necessary to assure that the Veteran is 
receiving the greatest compensation possible.  Therefore, a claim 
of entitlement to a disability rating in excess of 10 percent for 
a service-connected skin disorder is remanded for additional 
evidentiary development.  

As outlined in the previous section, the evidence demonstrates 
that the Veteran is entitled to an initial disability rating of 
10 percent for his service-connected skin disability.  However, 
it is not clear from the evidence of record whether the Veteran 
may be entitled to an initial disability rating in excess of 10 
percent, to include due to residual scarring.  An August 2010 VA 
treatment record notes multiple areas of scarring on the arms, 
legs and torso.  According to Diagnostic Code 7806, the Veteran's 
dermatitis is to be rated due to the percent of the body affected 
by the dermatitis, or, as disfigurement of the head, face, or 
neck or scars, depending on the predominant disability.  38 
C.F.R. § 4.118.  

A remand is necessary so that a VA examination may be performed 
to determine whether the Veteran may be entitled to a higher 
disability rating due to scarring, rather than the surface area 
affected by dermatitis.  Under Diagnostic Code 7801, a 20 percent 
disability rating is warranted when there is evidence of burn 
scar(s) or scar(s) due to other causes, not of the head, face, or 
neck, that are deep and nonlinear, covering an area or areas of 
at least 12 square inches (77 sq. cm.) but less than 72 square 
inches (465 sq. cm.).  Under Diagnostic Code 7804, three or four 
scar(s) that are unstable or painful warrant a 20 percent rating.  
38 C.F.R. § 4.118 (effective as of October 23, 2008).  While the 
Veteran was afforded a VA examination of the skin in June 2009, 
there was no mention of scarring by this examiner.  The extent 
and nature of the Veteran's scarring is also not clear from the 
VA treatment records.  

The Board also notes that the Veteran has submitted additional 
evidence in September 2010 which has not been reviewed by the 
Agency of Original Jurisdiction.  This should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
skin examination to address his chronic skin 
disability and its associated scarring.  The 
Veteran's claims file and a copy of this 
remand must be made available for review by 
the examiner at the time of examination.  

The examiner is asked to indicate whether the 
Veteran suffers from residual scarring as a 
result of his service-connected skin 
disability.  If so, the examiner should 
indicate whether this scarring is deep and 
nonlinear, or, whether it is unstable or 
painful.  A deep scar is one associated with 
underlying soft tissue damage.  Please note 
how many scars are unstable or painful, if 
any.  Also, what is the total area of the 
body (in square inches or square centimeters) 
affected by any residual scarring?

2.  The RO should then readjudicate the 
Veteran's claim, making a determination as to 
whether a rating in excess of 10 percent is 
warranted for the Veteran's service-connected 
skin disability, to include due to any 
associated scars.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
which takes into consideration all evidence 
added to the record since the January 2010 
statement of the case.  The SSOC should 
contain notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


